UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB/A (Mark one) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2001 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27565 SKINTEK LABS, INC. (Exact name of small business issuer as specified in its charter) Delaware 84-1343594 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2700 North 29th Avenue, Suite 305, Hollywood, FL 33020 (Address of principal executive offices) (Zip Code) (954) 923-4438 (Issuer's telephone number) 9259 Shotgun Road, Sunrise, FL 33326 (Former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such report (s), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: Common Stock, $.001 par value 11,921,271 shares outstanding as of July 18, 2001. Transitional Small Business Disclosure Format: Yes No X INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) 2 Item 2. Managements Discussion and Analysis 5 PART II. OTHER INFORMATION Item 1. Legal Proceedings 6 Item 2. Changes in Security 6 Item 3. Default Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits and Reports on Form 8-K 7 PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets 2-3 Consolidated Statements of Operations and Accumulated Deficit 3-4 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 4 SKINTEK LABS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2000 March 31, 2001 Dec. 31, 2000 (Unaudited) ASSETS CURRENT ASSETS Cash $ 13,555 $ 18,610 Accounts receivable 79,908 24,861 Inventory 150,452 169,256 Due from Stockholders 67,139 87,430 TOTAL CURRENT ASSETS 311,054 300,157 Machinery and Equipment 30,960 30,960 Furniture and Fixtures 12,351 12,351 Office Equipment 19,193 19,193 Website 9,392 9,392 Leasehold Improvements 16,751 16,151 88,647 88,047 Less Accumulated Depreciation 46,247 43,481 NET PROPERTY AND EQUIPMENT 42,400 44,566 OTHER ASSETS Security Deposits 3,220 3,220 Patent and Trademarks (Less: Accumulated Amortization of $2,295 in 2001 and $1,895 in 2000) 24,947 25,347 TOTAL OTHER ASSETS 28,167 28,567 TOTAL ASSETS $ 381,621 $ 373,290 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 127,131 $ 101,751 Payroll Taxes Payable 1,246 776 Settlements Payable 15,000 40,000 Current Portion of Long-Term Debt 4,529 4,050 Note Payable 11,654 11,654 TOTAL CURRENT LIABILITIES 159,560 158,231 LONG TERM LIABILITIES Long-Term Liabilities 4,930 6,482 TOTAL LIABILITIES 165,490 164,713 STOCKHOLDERS' EQUITY Preferred Stock, $.001 Par Value, Non-Voting, 1,000,000 Shares Authorized; None Issued and Outstanding - - Common Stock, $.001 Par Value; 50,000,000 Shares Authorized; 11,921,271 Shares Issued and Outstanding at March 31; 5,921,271 Shares Issued and Outstanding at December 31, 2000 11,921 5,921 Additional paid-in capital 2,216,731 1,022,731 Less: Stock Subscriptions Receivable (283,629) (301,994) Retained earnings (accumulated deficit) (1,727,892) (518,081) TOTAL STOCKHOLDERS' EQUITY 217,131 208,577 TOTAL STOCKHOLDERS' EQUITY AND LIABILITIES $ 381,621 $ 373,290 The accompanying Notes to Consolidated Financial Statements are integral part of these Consolidated Financial Statements. SKINTEK LABS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, 2001 2000 SALES $ 285,418 $ 295,221 COST OF GOODS SOLD 146,775 219,590 GROSS PROFIT 138,643 75,631 OPERATING EXPENSES Marketing and Selling 43,155 62,977 General 38,784 39,227 Administrative 1,267,575 62,650 TOTAL OPERATING EXPENSES 1,349,514 164,854 INCOME (LOSS) FROM OPERATIONS (1,210,871) (89,223) OTHER INCOME AND EXPENSES Interest Income 1,314 1,328 Interest Expense (254) (205) TOTAL OTHER INCOME (EXPENSE) 1,060 1,123 NET INCOME (LOSS) BEFORE PROVISION FOR (BENEFIT FROM) INCOME TAXES (1,209,811) (88,100) Provision for (Benefit from) Income Taxes - - NET INCOME (LOSS) $ (1,209,811) $ (88,100) RETAINED EARNINGS (ACCUMULATED DEFICIT), BEGINNING OF PERIOD $ (1,727,892) $ (484,034) RETAINED EARNINGS (ACCUMULATED DEFICIT), END OF PERIOD $ (527,892) $ (572,134) NET INCOME (LOSS) COMMON STOCK: Basic $ (.15) $ (.01) Diluted $ (.13) $ (.01) SHARES USED IN COMPUTING NET INCOME (LOSS) PER COMMON SHARE Basic 7,987,938 5,921,271 Diluted 8,987,938 6,421,271 The accompanying Notes to Consolidated Financial Statements are integral part of these Consolidated Financial Statements. SKINTEK LABS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, 2001 2000 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (Loss) $ (1,209,811) $ (88,100) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Depreciation and Amortization 3,166 3,322 Stock Compensation 1,200,000 Decrease (Increase) in Accounts Receivable (55,047) (71,355) Decrease (Increase) in Inventory 18,804 31,025 Decrease (Increase) in Security Deposits - (305) Increase (Decrease) in Accounts payable (25,380) (20,357) Increase (Decrease) in Payroll Taxes Payable 470 (2,212) Increase in Settlements Payable (25,000) - Increase in Due to Vendor - 104,245 NET CASH (USED) PROVIDED IN OPERATING ACTIVITIES (42,038) (43,737) CASH FLOW FROM INVESTING ACTIVITIES: Loan Repayment from (Advances to) Stockholders (Net) 20,291 45,522 Purchases of Property and Equipment (600) (11,820) Purchase of Intangible Assets - (686) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES: 19,691 33,016 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Stock Subscriptions Receivable, net 18,365 8,000 Principal payments on Note Payable (1,073) (655) NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES 17,292 7,345 NET INCREASE (DECREASE) IN CASH (5,055) (3,376) CASH, BEGINNING OF PERIOD $ 18,610 $ 7,747 CASH, END OF PERIOD $ 13,555 $ 4,371 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 254 $ 205 Income Taxes $ 0 $ 0 SUPPLEMENTARY DISCLOSURE OF NON-CASH OPERATING ACTIVITIES: In January 2000, Performance Brands, Inc. ("PBI" or the "Subsidiary") moved into its new office and warehouse facility. The build-out exceeded the allowance by $14,606. The Subsidiary agreed to repay the landlord by an unsecured promissory note with thirty-nine monthly payments of $429.95, principal and interest at the rate of 8.5%. See Note 3. On March 16, 2001, the new president of the Company received 6,000,000 shares of the Companys common stock as compensation. The stock was valued at $.20 per share based upon the closing bid price of the shares on March 16, 2001. The accompanying Notes to Consolidated Financial Statements are integral part of these Consolidated Financial Statements. SKINTEK LABS, INC.
